Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, US 2012/0160580 A1, in view of Crombez, et al., US 2019/0111790 A1.
As per Claim 1, Nakata teaches a method for controlling an ESC integrated braking system (¶ 24), the method comprising: 
checking, by a control unit, whether a brake is in an on state or a standby state as the braking system is activated (¶¶ 37-38); and 
checking, by the control unit, whether a current temperature value is in a low temperature state lower than specified reference temperature value (¶ 55; with low temperature determination unit 120 of Figure 3). 
Nakata does not expressly teach controlling, by the control unit, a current duty for driving a hydraulic control valve and a current component of a motor for driving a master cylinder according to the state of the brake and whether the current temperature value is in the low temperature state.  Crombez teaches controlling, by the control unit, a current duty for driving a hydraulic control valve and a current component of a motor for driving a master cylinder according to the state of the brake and whether the current temperature value is in the low temperature state (¶¶ 65-66).  It would have been obvious to a person of skill in the art, at the time of the invention, to combine the integrated braking system of Nakata with the controller of Crombez, in order to reduce the risks of wheel locking.
As per Claim 2, Nakata teaches that when the brake is in the standby state and the current temperature value is not in the low temperature state, the control unit performs minimum duty control for maintaining an operation state of at least one constantly-operated hydraulic control valve specified in advance (¶¶ 66-67).
As per Claim 3, Nakata teaches that the at least one constantly-operated hydraulic control valve is a hydraulic control valve specified in order to form pressure and pedal feel during a brake operation (¶¶ 45-46).
As per Claim 4, Nakata teach that when the brake is in the standby state and the current temperature value is in the low temperature state (¶¶ 64-65), the control unit: 
applies a magnetic flux contributing component current i.sub.d, which is a remaining current obtained by excluding a minimum torque contributing component current i.sub.q from a maximum current i.sub.s capable of constantly operating the motor (¶ 32), to the motor as a current for preventing a piston of a master cylinder from moving forward (¶¶ 37-39); and 
drives all hydraulic control valves and inlet valves of the ESC integrated braking system while performing maximum duty control capable of constantly operating the valves (¶¶ 41-43).
As per Claim 6, Nakata further teaches: when the brake is in the on state, calculating, by the control unit, a required pressure corresponding to a displacement detected by a pedal stroke sensor, in order to adjust a current component of the motor for driving the master cylinder according to the displacement of a pedal (¶¶ 33-36).
As per Claim 7, Nakata further teaches, in order to check whether the current temperature value is in the low temperature state in the brake-on state: 
checking, by the control unit, whether a difference between estimated master cylinder pressure Pme and master cylinder pressure Pm at a room temperature value is greater than a specified reference value (¶¶ 34-35); and 
determining, by the control unit, that the current temperature value is in the low temperature state when the difference between the estimated master cylinder pressure Pme and the master cylinder pressure Pm at the room temperature value is greater than the specified reference value (¶¶ 47-49).
As per Claim 8, Nakata does not expressly teach that the estimated master cylinder pressure Pme is calculated using Equation 1 below, Pme=Pw+k*V+k1*V.sup.2 Equation 1 where Pme denotes the estimated master cylinder pressure, Pw denotes wheel pressure, V denotes a piston speed, and k/k1 denotes a constant associated with temperature characteristics of a valve orifice and a brake fluid.  However, in light of Crombez’s teaching of piston movements and gas expansion (¶ 49) and pressure sensor measurements (¶ 73), it would have been obvious to a person of skill in the art to determine master cylinder pressure according to wheel pressure and piston speed as claimed above.  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 9, Nakata teaches that when the brake is in the on state and the current temperature value is not in the low temperature state (¶¶ 61-62), the control unit: 
controls the magnetic flux contributing component current i.sub.d during vector control of the motor for driving the master cylinder to be 0 (i.sub.d=0) (¶¶ 41-43); and 
performs minimum duty control for maintaining the operation state of the at least one constantly-operated hydraulic control valve specified in advance (¶¶ 43-44).
As per Claim 10, Nakata teaches that in a case where the brake is in the on state and the current temperature value is in the low temperature state (¶¶ 64-65), when the torque contributing component current i.sub.q for vector control of the motor is greater than the maximum current i.sub.s capable of constantly operating the motor (¶ 49), the control unit: 
controls the magnetic flux contributing component current i.sub.d during the vector control of the motor for driving the master cylinder to be 0 (i.sub.d=0) (¶¶ 41-43); and 
performs minimum duty control for maintaining the operation state of the at least one constantly-operated hydraulic control valve specified in advance (¶¶ 43-45).
Allowable Subject Matter
Claims 5 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661